This cause is pending before the court as a discretionary appeal. Upon consideration of appellant’s motion for stay of execution of judgment,
IT IS ORDERED by the court that the motion for stay of execution of judgment be, and hereby is, granted, effective June 14, 1995.
IT IS FURTHER ORDERED by the court that the appeal bond of $300,000 previously set by this court in case No. 95-944 shall be applicable to this appeal.
IT IS FURTHER ORDERED by the court that appellant shall file said bond in accordance with App.R. 7(B) and shall notify this court when bond has been posted as ordered.